DETAILED ACTION

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Kent et al. (US Pub: 2019/00577 A1) do not teach claim 1, “A computer system for identifying tongue movement, comprising: an electroencephalography ("EEG") sensor configured to sense an EEG signal generated by a brain in association with a tongue movement; an electromyography ("EMG") sensor configured to sense an EMG signal generated by cranial nerve stimulation of muscles associated with the tongue movement; one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following: detect the EEG signal from the EEG sensor; detect the EMG signal from the EMG sensor; based on the EEG signal and the EMG signal, identify the tongue movement; and correlate the tongue movement with one of a plurality of tongue location areas.” Claim 11, “A computer-implemented method for identifying tongue movement, the computer- implemented method executed on one or more processors, the computer-implemented comprising: detecting an electroencephalography ("EEG") signal from an EEG sensor, wherein the EEG sensor configured to sense the EEG signal generated by a brain in association with a tongue movement; detecting an EMG signal from an EMG sensor, wherein the EMG sensor configured to sense the EMG signal generated by cranial nerve stimulation of muscles associated with the tongue movement; based on the EEG signal and the EMG signal, identifying the tongue movement; and correlating the tongue movement with one of a plurality of tongue location areas.”; claim 20, “A computer program product comprising one or more computer storage media having stored thereon computer-executable instructions that, when executed at a processor, cause the computer system to perform a method for identifying tongue movement, the wherein the EMG sensor configured to sense the EMG signal generated by cranial nerve stimulation of muscles associated with the tongue movement; based on the EEG signal and the EMG signal, identifying the tongue movement; and correlating the tongue movement with one of a plurality of tongue location areas.”
Specifically, Kent teaches a communication system of figure 1 emboidment which detects muscular movement of the user’s tongue for inputting speech related communication which requires signals from EEG and EMG to be inputted for interpretation of the speech of the user with the movement of the user’s tongue, however Kent do not teach using the EEG sensor and EMG sensor to detect signals that correlate the tongue movement with one of a plurality of tongue location areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Maloney (US Patent 5,212,476) is cited for figures 1-10 embodiment which shows an EMG signal detection system for tracking a user’s tongue.
 	The prior arts Ghovanloo (US 2009/0309747A1) and (US 201140342334)  are cited to teach types of  similar type of wireless detection of user’s tongue with vision-based tracking method as seen in both arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 12, 2022
   20140331791